Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim objection is withdrawn in view of the current claim amendments. 
As for the 35 USC 102 and 103 rejections based on Kumar et al. EP 2512347 B1, the Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
The Applicant mainly argues that Kumar fails to teach the “determining whether the heart is considered to need further examination or not based on only time segments…” The Examiner respectfully disagrees. 
With regard to “determining whether the heart is considered to need further examination”, this limitation under the broadest reasonable interpretation is taken to encompass whether the system continues analyzing, only the time segments, in which the quality or confidence of the PCG data and the ECG data are each greater than a threshold level.
The Examiner notes that data quality and confidence value of the data are synonyms. Kumar in [0018, 0031] discloses calculating a confidence value/CV associated with phonocardiogram signal. And specifically in [0040-0041] based on the CV associated with the phonocardiogram, the system determines whether subsequent capture of the phonocardiogram signal PCG from the patient is necessary. That is, Kumar teaches whether to continued monitoring of the patient’s PCG, taken to encompass whether the heart of the patient is considered to need further examination based on whether the CV of the phonocardiogram meets a certain level. Similarly [0063] states “…The method proceeds to block 308 if it has been determined that new input(s) are indeed required from the user for providing a better analysis result and/or a higher confidence value…” Also see [0064].
With regard to the consideration of ECG signal, it is also described as a ‘gating signal’ according to [0027] which states “…It would also be desirable that the gating signal (if employed) is easy to detect and sufficiently correlated with the phonocardiogram signal. This desire and/or other desires are addressed by the gating signal being an electrocardiogram signal.” Thus, it is shown that ECG data and PCG data are correlated and considered together with regard to confidence value similarly as described above, see [0040-0041].
Finally with regard to the “only time segments…” limitation, Kumar teaches in [0018] that when the confidence is high, (interpreted as greater than threshold level), then the examination of heart sounds is terminated. This is indicative that Kumar evaluates data that has high confidence, thus discarding low confidence data. 
In view of the above reasons, the 102 and 103 rejections are maintained. New grounds of rejections are made based on another reference: Mahajan et al. US 2017/0119255 A1/ US 11,197,616 B2.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claims 1, 10 and 11 are each directed to a method, device and computer readable media storing instructions for analyzing heart data; thus all of the independent claims and the respective dependent claims each fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method for analysing heart data of a user, the method being performed in an analysis device and comprising the steps of: 
obtaining phonocardiogram data, representing audio data of activities of the heart, from a portable sensor device; 
obtaining electrocardiogram data, based on electrical signals measured by electrodes placed on the body of the user, from the portable sensor device, wherein the electrocardiogram data corresponds to the phonocardiogram data in time; 
dividing the phonocardiogram data in time segments based on cardiac cycles identified using at least one of the phonocardiogram data and the electrocardiogram data; 
dividing the electrocardiogram data in time segments corresponding to the time segments of the phonocardiogram data; and 
determining whether the heart is considered to need further examination or not based on only time segments of the phonocardiogram data and the electrocardiogram data where the quality of the phonocardiogram data is greater than a threshold level and the quality of the electrocardiogram data is greater than a threshold level.

In claim 1 above, the various italicized limitations: obtaining, dividing and determining steps all fall under the abstract idea grouping of mental processes. For example, a person, can acquire PCG and ECG data from respective sensing devices, and then mentally observe the data so as to divide the PCG and ECG data into corresponding time segments based on reading timestamps, and then also mentally only consider the PCG and ECG data which meets a certain quality level based on a comparison to a respective quality threshold level. The determination of only considering data (i.e. both ECG and PCG) that is greater than a certain quality level is common sense to any person of ordinary skill in the art, because high quality data would yield accurate results, whereas low quality data would yield inaccurate results. Accordingly, teach of the claim steps in the method claim wholly falls under mental processes. 
Independent claims 10 and 11, recite similar method steps, being performed by a device comprising a processor executing instructions stored on a non-transitory memory. However, when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
The dependent claims include additional steps of mentally judging and observing the acquire data; thus these claims also fall under mental processes.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1, 10 and 11, do not disclose using the result of the determination, i.e. that the heart is considered to need further examination or not, for an evaluation/diagnosis or (prophylactic) treatment of particular treatment for a disease or medical condition under MPEP 2106.05(e). In fact, none of the independent claims positively recite outputting the calculated results in a human perceivable manner.
This judicial exception is not integrated into a practical application because claims 1, 10 and 11, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). Claims 1, 10 and 11 includes the following additional elements: “portable sensor device”, “processor” and “non-transitory computer memory”; but these limitations are generic sensors, generic computer interfaces and generic computers (or computer components); because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.  
Under Step 2b: Claim 1 additionally requires the use of a “portable sensor device”, however, the claim does not recite any specific or distinct structure with regard to said “portable sensor device”, thus the limitation is given its broadest reasonable interpretation and is taken to encompass a generic portable sensor known for acquiring PCG and ECG.  Other additional elements include “processor” and “non-transitory computer memory”, but these are all which are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Longhini et al. (US 2007/0032728 A1 and US 7828740 B2) discloses a method and apparatus to noninvasively acquire ECG and PCG ([0024-0026]) and Fig.1A. And a computer analyzer is provided for analyzing the data (see Fig.1A: 110)
Kabakov (US 2011/0098586 A1) discloses a system and method for acquiring AECG and PCG sensor 12, and providing a computer 40 for determining the signal quality of the data.
Peretto (US 2008/0027333 A1 and US 8585603 B2) discloses a method and apparatus for acquiring ECG and PCG, and a computer for determining the confidence value of the data; see Fig.1A.
Mahajan et al. (US 2017/0119255 A1 and US 11197616 B2) discloses a portable device for acquiring PCG and ECG, and providing a computer for detecting events based on high quality data; see Figs. 1-2. 
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception- abstract idea. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. EP 2512347 B1 (hereinafter “Kumar”, submitted by the Applicant).
Regarding claim 1, Kumar discloses a method for analysing heart data of a user2 (see Abstract), the method being performed in an analysis device (signal processing apparatus 100: processing unit PU/processor, see [0039:4th sentence] and comprising the 3steps of:  4
obtaining phonocardiogram data, representing audio data of activities 5of the heart, from a portable sensor device ([0039] PCGI detecting PCG data as shown in Fig. 1; also Fig.2: PCGI detecting PCG data); 
6obtaining electrocardiogram data, based on electrical signals 7measured by electrodes placed on the body of the user, from the portable sensor 8device, wherein the electrocardiogram data corresponds to the 9phonocardiogram data in time ([0026-0027, 0044, 0062] the discussed device also includes ECG detection; also see GI detecting GD/gating data, i.e. ECG as mentioned in [0026-0027]);  
10dividing the phonocardiogram data in time segments based on cardiac 11cycles identified using at least one of the phonocardiogram data and the 12electrocardiogram data (phonocardiogram signal is correlated with another gating/physiological signal, i.e. ECG, for segmentation. See [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027], [0030, 0033, 0043, 0061-0062] discusses other inputs and/or user modification for segmentation and classification of phonocardiogram);  
13dividing the electrocardiogram data in time segments corresponding 14to the time segments of the phonocardiogram data (phonocardiogram signal and another gating/physiological signal, i.e. ECG are used for segmentation and classification of the data into cardiac cycles; see [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027], [0026, 0030, 0033, 0043, 0061-0062]); and  
15determining whether the heart is considered to need further 16examination or not based on only time segments of the phonocardiogram data and 17the electrocardiogram data where the quality of the phonocardiogram data is 18greater than a threshold level and the quality of the electrocardiogram data is 19greater than a threshold level ( [0018, 0031] determining a confidence value (CV) of the phonocardiogram data as an analysis result RES of the previous correlation step, i.e. [0054] based on gating data GD-ECG as discussed earlier, and then determine either continue to capture data or stop capturing data based on the comparison of confidence level to a predetermined quality threshold. Also see [0039-0041, 0054, 0062-0064] and the Examiner’s rationale under Response to Arguments above).
Regarding claim 2, Kumar discloses the method according to claim 1, wherein 2 the step of dividing the phonocardiogram data comprises dividing the 2 phonocardiogram data in time segments based on cardiac cycles identified using the electrocardiogram data. (See [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027]) 
1 Regarding claim 3, Kumar discloses the method according to claim 1, 2wherein each cardiac cycle is made up of a plurality of time segments. ([0030: last sentence] “different segments” and [0033: 3rd sentence] “…a segmentation of consecutive cardiac cycles” these are indicative of a plurality of time segments.  Also [0030, 0033, 0043, 0061-0062] discusses other inputs and/or user defined modification for segmentation and classification of phonocardiogram data, which is sufficient to encompass dividing a cardiac cycle to a plurality of time segments.)
1 Regarding claim 4, Kumar discloses the method according to claim 1, ,;,wherein the step of determining whether the heart is 3considered to need further examination or not comprises the step of:  4calculating a composite of data in for corresponding time segments 5in the cardiac cycles. (see [0054] and also Fig.2: RES results is a composite of data based on correlation of PCG and GD, i.e. ECG data, which have been segmented)
11Regarding claim 7, Kumar discloses the method according to claim 1, wherein the step of determining whether the heart is 3considered to need further examination or not comprises the step of:  4deriving a plurality of frequency components of the 5phonocardiogram data. ([0029:2nd sentence] “The phonocardiogram signal may also be presented as a time-frequency diagram produced for example by means of Fast Fourier Transformation (FFT)…”; also see [0036:5th-6th sentences] frequency time domain analysis, and wavelet analysis of PCG signal) 
3Regarding claim 8, Kumar discloses the method according to claim 7, wherein the step of determining whether the heart is considered to need 3further examination or not comprises the steps of:  4determining whether there is a signal greater than a threshold level 5in a particular frequency component of the phonocardiogram data;  6determining that the heart is considered to need further examination 7when there is no signal greater than the threshold level in the particular frequency 8component; and  9analysing signal levels in other frequency components when there a 10signal greater than the threshold level in the particular frequency component. ([0039] “…analyze the phonocardiogram signal PCG by extracting relevant features… [e.g.] frequencies of sections of the phonocardiogram… then match the determined features of the phonocardiogram signal PCG with predetermined threshold or numeric ranges in order to arrive at the analysis result RES…”)
1 Regarding claim 9, Kumar discloses the method according to claim 1, further comprising the step of:  3transmitting a signal to a device of the user containing information of 4whether the heart is considered to need further examination or not. (Fig.4: 411 “display analysis result and confidence value” and Fig.4: 412-413 are steps to allow the user to continue or stop data acquisition and/or analysis)

1Regarding claim 10, it is rejected by Kumar under the same rationale as discussed to claim 1 above, Kumar, [0028] and [0039] discusses an analysis device for analysing heart 2data of a user; also see Fig. 2.
ClaimsClaims 16-18, which depend from claim 10, are rejected by Kumar under the same rationale as discussed to claims 2-4 above, respectively.

1Regarding claim 11, the claim is rejected by Kumar under the same rationale as discussed to claims 1 and 10 above. Fig. 2: SMEM is non-transitory computer readable storage medium storing computer executable instructions for the describe method; also see [0001] and [0039].
Claims 12-14, which depend from claim 11, are rejected by Kumar under the same rationale as discussed to claims 2-4 above, respectively.

Claims 1-2, 7, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being `1anticipated by Mahajan et al. US 2017/0119255 A1 (hereinafter “Mahajan”).
Regarding claim 1, Mahajan discloses a method for analysing heart data of a user, the method being performed in an analysis device (system 50 as shown in Fig. 2 and [0036]) and comprising the steps of: 
obtaining phonocardiogram data, representing audio data of activities of the heart (cardiac acoustic sensor array 64 on device 10, acquires cardiac audio data, e.g. PCG, exemplary shown in Fig. 5A), from a portable sensor device (cardio-respiratory device 10 is wearable and portable; see Fig. 1 and [0035]); 
obtaining electrocardiogram data, based on electrical signals measured by electrodes placed on the body of the user (ECG sensor array 68 on device 10, acquires ECG data, exemplary shown in Fig. 5B), from the portable sensor device, wherein the electrocardiogram data corresponds to the phonocardiogram data in time (Figs. 5A-5B and [0047] “…event detection module 54 includes a segmentation routine 40 in which the ECG signal (from ECG sensor 68) is used to decompose, or segment , each acoustic signal into frames, in which each frame corresponds to the time interval associated with one cardiac cycle…”); 
dividing the phonocardiogram data in time segments based on cardiac cycles identified using at least one of the phonocardiogram data and the electrocardiogram data (see [0047] acoustic data is synchronized to cardiac data to divide the data into frames; such that each frame, interpreted as “time segment” in the claim, is associated with one cardiac cycle); 
dividing the electrocardiogram data in time segments corresponding to the time segments of the phonocardiogram data (see [0047] acoustic data is synchronized to cardiac data to divide the data into frames; such that each frame, interpreted as “time segment” in the claim, is associated with one cardiac cycle); and 
determining whether the heart is considered to need further examination or not based on only time segments of the phonocardiogram data and the electrocardiogram data where the quality of the phonocardiogram data is greater than a threshold level and the quality of the electrocardiogram data is greater than a threshold level. ([0062-0063] from frame to frame the acoustic signal is correlated to a heartbeat, data that is considered not intact is discarded, only data that is a high quality signal is used for further analysis. In here, the Examiner interprets the step of determining whether a signal is considered ‘high quality signal’ to encompass “quality of the phonocardiogram/electrocardiogram data is greater than a threshold level” because the determination of what is considered ‘high quality’ inherently has an associated scalar/threshold value.  Furthermore, since acoustic data/PCG is combined with heartbeat/ECG data for each frame, then the determination of whether the signal is high quality is made to both the acoustic/PCG and the heartbeat data/ECG.  As for the determination that the heart requires monitoring is taught by continual analysis of the data).
Regarding claim 2, Mahajan discloses the method according to claim 1, wherein the step of dividing the phonocardiogram data comprises dividing the phonocardiogram data in time segments based on cardiac cycles identified using the electrocardiogram data. (see [0047] each frame of acoustic-heartbeat data contains one cardiac cycle)
 Regarding claim 7, Mahajan discloses the method according to claim 1, wherein the step of determining whether the heart is considered to need further examination or not comprises the step of: deriving a plurality of frequency components of the phonocardiogram data. (see [0055] determining frequency features in the acoustic data).
Regarding claims 10 and 11, these claims are rejected by Mahajan under the same rationale as discussed to claim 1 above. Mahajan discloses a method that is performed by a computer having the appropriate instructions and implemented by one or more computer products; see [0012, 0036, 0078-0080] and Fig.2.
Claims 12 and 16 are also rejected by Mahajan under the same rationale as discussed to claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1, 10 and 11 above, and in further in view of Kinast et al. US 9,408,542 B1 (hereinafter “Kinast”).
Regarding claim 5, Kumar discloses the method according to claim 1, 2but Kumar does not disclose 4determining a time between a peak in the electrocardiogram data and 5a peak in the phonocardiogram data. Kinast, another prior art reference in analogous art discloses a system for acquiring ECG and heart acoustic signals (as shown in Fig. 2D) discloses correlating the heart acoustic signal to the ECG signal. In particular, in using the acquired data to determine a cardiac pathology, the system determines a difference in time between an R wave peak of the ECG waveform and a feature of the acoustic sound wave (e.g. peak); see col.9, ll.50-col.10, ll.3. (Also see col.8, ll.55-col.9, ll.9, and col.10, ll.66-col.11, ll.13.) It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kumar in view of Kinast to determine a time differences in the peaks of ECG and PCG data; the motivation for doing so is because this allows for more comprehensive blood pressure measurements (see Kinast: Background of invention).
1Claims 15 and 19 are also rejected by Kumar in view of Kinast under the same rationale as discussed to claim 5 above.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 and 10 above, and in further in view of Peretto US 2008/0027333 A1.
Regarding claim 6, Kumar discloses the method according to claim 1, but Kumar does not disclose adjusting a gain applied for the phonocardiogram data based on the electrocardiogram data. Peretto, another prior art reference in analogous art discloses a method and apparatus for simultaneously acquiring ECG and PCG data (see Abstract, and Fig.1A: 102 and 104) such that the two type of data are correlated for cardiac condition analysis; see [0029]. Peretto further discloses adjusting a gain in the PCG signal condition 106 based whether the PCG signal is saturated, this determination is made by the controller 134 which correlated the PCG and ECG data; see [0088]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kumar in view of Peretto so as to adjust a gain of the PCG signal based on ECG; the motivation for doing so is because: (1) gain and amplification adjustments to obtain higher quality acoustic signal is commonplace and well known and (2) the correlated PCG and ECG signals reflect a signal quality of each and thus would enable a person to make gain adjustments accordingly.
Claim 20 is rejected by Kumar in view of Peretto under the same rationale as discussed to claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	
October 14, 2022